Citation Nr: 0113044	
Decision Date: 05/08/01    Archive Date: 05/15/01	

DOCKET NO.  00-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis (PTB).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 1943 
to August 1945 and service with the Regular Philippine Army 
from August 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTB and for an eye disorder.

The Board notes that a prior Board decision in August 1997 
denied the veteran's claim of service connection for 
pulmonary tuberculosis and an unappealed RO decision in 
December 1954 denied his original claim of service connection 
for an eye disorder.  It is apparent that the RO reopened and 
then denied both claims as "not well grounded" in its March 
2000 decision that is the subject of this appeal.  Although 
the RO reopened both claims on appeal, the issues are 
actually more appropriately framed as set forth in the ISSUE 
portion of this decision.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the way the RO 
characterized the issues, the initial question before the 
Board is whether new and material evidence has been presented 
to reopen claims for service connection for PTB and an eye 
disorder. 


FINDINGS OF FACT

1. A Board decision in August 1997 denied the veteran's 
appeal for service connection for PTB.  

2.  The evidence submitted since the August 1997 Board 
decision is cumulative with and redundant of evidence and 
argument which was previously considered by the Board and 
that evidence, by itself or in conjunction with the evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.  

3.  An unappealed RO decision in December 1954 denied the 
veteran's original  claim for service connection for an eye 
disorder on the basis that there was a complete absence of 
competent clinical evidence which revealed a current eye 
disorder or of a nexus between an eye disorder and service.   

4.  The evidence received since the time of the prior final 
December 1954 RO decision includes medical evidence of 
diagnoses of bilateral cataracts and right dacryocystitis, 
which is evidence not previously submitted to the RO, which 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in conjunction with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.

5.  There is no medical evidence of a nexus between a current 
eye disorder and any remote incident of service.  


CONCLUSIONS OF LAW

1.  The August 1997 Board decision denying service connection 
for PTB is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTB.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

3.  The unappealed December 1954 RO decision, which denied 
service connection for eye disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

4.  New and material evidence has been submitted to reopen a 
claim for service connection for eye disability and that 
claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

5.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation: Following that rating decision, the 
provisions of 38 U.S.C.A. § 5107 were substantially revised.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The Board finds that in this case the veteran and his 
representative were advised by the VA of the information 
required to reopen the claims and the Board may proceed with 
appellate review.  In this regard, the Board notes that the 
RO, in its statement of the case, explained what evidence is 
needed to reopen his claims.  Therefore, the Board may 
precede with its appellate review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Additionally, service 
connection for PTB may be established by affirmatively 
showing inception or aggravation during service or the onset 
to a compensable degree within three years after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Analysis:  With respect to the veteran's application to 
reopen a claim for service connection for PTB, the evidence 
on file at the time of the August 1997 Board decision 
included the veteran's service medical records, which were 
negative for any diagnosis of PTB.  Affidavits for Philippine 
Army personnel, completed during service, included the 
veteran's denial of any wounds or illnesses incurred in 
service.  A chest X-ray from October 1946 was negative.  The 
October 1946 separation examination indicated that the chest 
was normal and included no diagnosis of PTB.  

In 1954, eight years after the veteran was separated from 
service, he filed a claim for service connection for malaria 
and eye disability, but he did not mention PTB or any other 
lung condition at that time. 

Medical records from the VA Medical Center in the Philippines 
indicated that the veteran was periodically treated for PTB 
from August 1967 to October 1996.  These and other records on 
file showed the clinical diagnosis of PTB to essentially 
originate in or around 1968, over 20 years after the veteran 
was separated from service, and none of these records related 
such remote onset of PTB to any incident, injury or disease 
of active service.  Also on file were several other private 
physician records which described current findings of PTB but 
which did not offer any opinion on the etiology of PTB.  The 
veteran appealed the Board's August 1997 decision denying 
service connection for PTB to the Court of Veterans' Appeals 
(Court) (now known as Court of Appeals for Veterans' Claims).  
A memorandum decision issued later that year granted summary 
affirmance of the Board's decision.  

In support of his application to reopen his claim for service 
connection for PTB, the veteran again argues that he had 
symptoms consistent with PTB during and immediately after 
service.  These arguments are cumulative with and redundant 
of arguments made earlier.  The veteran may be competent to 
describe symptoms, but he is not shown to have the requisite 
expertise to offer a medical opinion attributing certain 
identifiable symptoms to a valid diagnosis of PTB.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additional 
clinical evidence submitted by the veteran is a November 1998 
medical record indicating a chest X-ray was interpreted as 
revealing "PTB minimal, active" and "pneumonia - bilateral."  
Also submitted was an August 1999 private chest X-ray 
interpreted as revealing "P.T.B. with fibroid component.  
Pulmonary emphysema."  

This clinical evidence, while new, is entirely redundant of 
and cumulative with other evidence on file which showed that 
the veteran had chronic and recurrent PTB (from the mid or 
late 1960's forward).  All this new evidence reveals is that 
the veteran has a current diagnosis of PTB.  That was true at 
the time of the last final denial and remains true.  As such, 
this evidence is not new and material sufficient to reopen 
the claim.  

The essential evidence missing when the claim was last 
finally denied was evidence connecting a remote onset of PTB 
to some incident, injury or disease of active service.  That 
evidence was not on file at the time of the last prior denial 
and no new evidence submitted provides any linkage or nexus 
or causal connection between findings of PTB over 20 years 
after service separation and some incident of service.  
Accordingly, the evidence submitted to reopen a claim for 
service connection for PTB is not new and material and that 
claim is not reopened.  

As to the remaining claim in appellate status, the record 
shows that the RO denied the veteran's original claim of 
service connection for eye disability in December 1954.  
Evidence on file at that time included the service medical 
records, which did not document any eye disability.  
Affidavits for Philippine service completed by the veteran 
indicated no injury or disease attributable to active 
service, and the physical examination for service separation 
showed no eye disorder; uncorrected vision was 20/20, 
bilaterally at that time.  

Interestingly, the veteran's formal claims submitted in 
October and December 1954 each reported the onset of alleged 
eye disability in 1948, some two years after the veteran was 
separated from service.  That is, the veteran himself alleged 
in his initial claims that eye disability occurred after he 
was separated from service.  At that time, the veteran had 
submitted no competent clinical evidence documenting any 
disability of either eye.  The RO notified the veteran of the 
denial of his claim for service connection for eye disability 
and his appellate rights and he did not appeal and that 
rating decision is final.  

The evidence received by the Board since the last final 
December 1954 RO decision denying service connection for eye 
disability consists of a September 1996 statement from a 
private physician reporting that the veteran was then being 
treated for bilateral cataracts and dacryocystitis.  Also 
received is a prescription for eye drops provided the veteran 
by a physician with the Philippine VA Medical Center,  which 
is undated but was written on a form revised in August 1989.  
Finally, in September 1999, a private physician wrote that 
the veteran was then being treated for bilateral cataracts 
and dacryocystitis and that the veteran's vision was poor.  
The Board agrees with the RO in finding that the medical 
evidence received since the time of the prior final 
December 1954 RO decision reflecting diagnoses of bilateral 
cataracts and right dacryocystitis is evidence not previously 
submitted to the RO, which bears directly and substantially 
on the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the claim for service 
connection for an eye disorder is reopened.
 
As to the merits of the claim, the service medical records 
show no eye disability.  The initial post-service clinical 
evidence indicating the existence of an eye disorder, 
cataracts and dacryocystitis, is dated in September 1996, 
approximately 50 years after the veteran's separation from 
service.  This medical evidence only documents current eye 
disability from the 1990's forward.  There is a complete 
absence of evidence of a causal link between an eye 
disability, first shown decades after service, and some 
incident, injury or disease of active service.  Under these 
circumstances, the Board finds that service connection for an 
eye disorder is not warranted. 

The Board again acknowledges the recent passage of the VCAA.  
While this law resulted in VA's enhanced duty to assist, the 
Board can find no basis for remanding this case for 
additional development in compliance with the VCAA.  The 
veteran has clearly been informed on multiple occasions of 
the evidence necessary to substantiate his claims for service 
connection.  He has clearly been informed that he must submit 
competent evidence that causally connects diseases or 
injuries first shown decades after service to some incident, 
injury or disease of active service.  Additionally, all known 
evidence has been collected for review and there is no 
evidence identified by the veteran that the RO has failed to 
assist him in collecting.  Finally, in accord with the VCAA 
to be codified at 38 C.F.R. § 5103A(d)(2), the Board finds no 
reason to seek a clinical opinion on the reopened claim for 
service connection for an eye disorder.  As noted above, the 
only medical evidence of an eye disorder was first shown 
approximately 50 years after service, and there is no medical 
evidence to suggest a causal link between a current eye 
disorder and service.  The veteran has not provided any 
explanation of how it is that he actually attributes eye 
disability to service.  That is, he has never contended that 
an aye disorder is linked to an injury or particular disease 
or other incident of service.  Under these circumstances, a 
remand for an examination is not warranted.
ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for PTB, the appeal is denied.  

New and material evidence has been submitted to reopen a 
claim for service connection for eye disability; the appeal 
is granted to this extent only.

Service connection for an eye disability is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


